         Case 1:21-mj-00371-RMM Document 21 Filed 09/13/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
              v.                            :          CRIMINAL NO. 1:21-mj-00371
                                            :
TRACI J. SUNSTRUM,                          :
                                            :
                      Defendant.            :


                                    NOTICE OF FILING

       The Government requests that the attached discovery letter, dated September 13, 2021, be

made part of the record in the above-captioned case.

                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            ACTING UNITED STATES ATTORNEY


                                            ________________________________
                                            JACOB J. STRAIN
                                            Utah Bar No. 12680
                                            Assistant United States Attorney
                                            U.S. Attorney’s Office for the District of Columbia
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
          Case 1:21-mj-00371-RMM Document 21 Filed 09/13/21 Page 2 of 6




                                                  U.S. Department of Justice

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  District of Utah


                                                     Judiciary Center
                                                     555 Fourth St. N.W.
                                                     Washington, D.C. 20530


                                      September 13, 2021

Daniel J. Dubois
ddlaw33@gmail.com

         RE:    U.S. v. TRACI J. SUNSTRUM (1:21-mj-00371)

Dear Counsel,

        Pursuant to our discovery obligations, we have provided the following files via USAfx on
September 13, 2021. Note that many of these files and their related physical attachments are
currently being formally processed for discovery by the discovery team assigned to the Capitol
Riots cases. As such, some of the same files will be re-produced with bates-stamps at a later date.

   1.           20210106_082851.mp4
   2.           20210106_082851_thumb.jpg
   3.           20210106_104616.mp4
   4.           20210106_104616_thumb.jpg
   5.           20210106_130353.mp4
   6.           20210106_130353_thumb.jpg
   7.           20210106_132128.mp4
   8.           20210106_132128_thumb.jpg
   9.           20210106_132318.mp4
   10.          20210106_132318_thumb.jpg
   11.          20210106_133913.mp4
   12.          20210106_133913_thumb.jpg
   13.          20210106_134836.mp4
   14.          20210106_134836_thumb.jpg
   15.          20210106_135254.mp4
   16.          20210106_135254_thumb.jpg
   17.          20210106_140033.mp4
   18.          20210106_140033_thumb.jpg
   19.          20210106_140419_02.mp4
      Case 1:21-mj-00371-RMM Document 21 Filed 09/13/21 Page 3 of 6




20.       20210106_140419_02_thumb.jpg
21.       20210106_140419_05.mp4
22.       20210106_140419_05_thumb.jpg
23.       20210106_140419_07.mp4
24.       20210106_140419_07_thumb.jpg
25.       20210106_140429_2.mp4
26.       20210106_140429_2_1.mp4
27.       20210106_140429_2_1_thumb.jpg
28.       20210106_140429_2_thumb.jpg
29.       20210106_143046.mp4
30.       20210106_143046_1.mp4
31.       20210106_143046_1_thumb.jpg
32.       20210106_143046_2.mp4
33.       20210106_143046_2_thumb.jpg
34.       20210106_143046_thumb.jpg
35.       20210106_143854.mp4
36.       20210106_143854_thumb.jpg
37.       20210106_144224.mp4
38.       20210106_144224_thumb.jpg
39.       20210106_144258.mp4
40.       20210106_144258_thumb.jpg
41.       20210106_144959.mp4
42.       20210106_144959_thumb.jpg
43.       20210106_151732.mp4
44.       20210106_151732_thumb.jpg
45.       20210106_153416.mp4
46.       20210106_153416_thumb.jpg
47.       20210126_150821.mp4
48.       20210126_150821_thumb.jpg
49.       activityAnalytics.png
50.       activityAnalytics.png
51.       address-entry.png
52.       address-entry.png
53.       attachment.png
54.       attachment.png
55.       calendar.png
56.       calendar.png
57.       call.png
58.       call.png
59.       car-entry.png
60.       car-entry.png
61.       chat.png
62.       chat.png
63.       data-files.png
64.       data-files.png
65.       Deleted1.png
       Case 1:21-mj-00371-RMM Document 21 Filed 09/13/21 Page 4 of 6




66.        Deleted1.png
67.        Deleted-icon.png
68.        Deleted-icon.png
69.        email.png
70.        email.png
71.        email-entry.png
72.        email-entry.png
73.        email-read.png
74.        email-read.png
75.        email-sent.png
76.        email-sent.png
77.        fax-entry.png
78.        fax-entry.png
79.        FB_IMG_1619741082290_133801799220728.jpg
80.        FB_IMG_1619741082290_133801799220728.jpg
81.        FB_IMG_1619741082290_133801799220728_thumb.jpg
82.        FB_IMG_1621041794720.jpg
83.        Forwarded.png
84.        Forwarded.png
85.        FromArrow.png
86.        FromArrow.png
87.        general-entry.png
88.        general-entry.png
89.        google-earth.png
90.        google-earth.png
91.        google-maps.png
92.        google-maps.png
93.        goto.png
94.        goto.png
95.        HeaderPdf.jpg
96.        HeaderPdf.jpg
97.        home-entry.png
98.        home-entry.png
99.        infected.png
100.       infected.png
101.       Intact-icon.png
102.       Intact-icon.png
103.       ipconnection.png
104.       ipconnection.png
105.       logoIcon.png
106.       logoIcon.png
107.       map-icon.png
108.       map-icon.png
109.       mobile-entry.png
110.       mobile-entry.png
111.       notes-entry.png
       Case 1:21-mj-00371-RMM Document 21 Filed 09/13/21 Page 5 of 6




112.       notes-entry.png
113.       office-entry.png
114.       office-entry.png
115.       organization.png
116.       organization.png
117.       pager-entry.png
118.       pager-entry.png
119.       Report-Scoped Evidence.pdf
120.       Resized_20210430_225335.jpeg
121.       Resized_20210430_225335.jpeg
122.       Resized_20210430_225335_thumb.jpg
123.       Resized_Screenshot_20210430-221236_Facebook.jpeg
124.       Resized_Screenshot_20210430-221236_Facebook.jpeg
125.       Resized_Screenshot_20210430-221236_Facebook_thumb.jpg
126.       Resized_Screenshot_20210504-211150_Gmail.jpeg
127.       Resized_Screenshot_20210504-211150_Gmail.jpeg
128.       Resized_Screenshot_20210504-211150_Gmail_thumb.jpg
129.       Resized_Screenshot_20210514-231637_Brave.jpeg
130.       Resized_Screenshot_20210514-231637_Brave.jpeg
131.       Resized_Screenshot_20210514-231637_Brave_thumb.jpg
132.       Scrambled.png
133.       Scrambled.png
134.       SentWithSiri.png
135.       SentWithSiri.png
136.       skype.png
137.       skype.png
138.       star.png
139.       star.png
140.       sub-element.png
141.       sub-element.png
142.       Tag.png
143.       Tag.png
144.       Text Msg.pdf
145.       thumb_FB_IMG_1619741082290_133801799220728.jpg
146.       thumb_FB_IMG_1621041794720.jpg
147.       thumb_Resized_20210430_225335.jpg
148.       thumb_Resized_Screenshot_20210430-221236_Facebook.jpg
149.       thumb_Resized_Screenshot_20210504-211150_Gmail.jpg
150.       thumb_Resized_Screenshot_20210514-231637_Brave.jpg
151.       ToArrow.png
152.       ToArrow.png
153.       Unknown-icon.png
154.       Unknown-icon.png
155.       warning-icon.png
156.       warning-icon.png
157.       web-address-entry.png
          Case 1:21-mj-00371-RMM Document 21 Filed 09/13/21 Page 6 of 6




   158.        web-address-entry.png
   159.        work-entry.png
   160.        work-entry.png

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any
notice within the time period required by the Rules or allowed by the Court for the filing of any
pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.


                                             By: /s/ Jacob J. Strain
                                             JACOB J. STRAIN
                                             Assistant United States Attorney
